                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION


ANTHONY MONROE                                                                     PLAINTIFF


 v.                                 Case No. 3:18-cv-00217 JM


KENNETH KENDALL                                                                 DEFENDANTS
and K & K CHEMICAL CO.

                                               ORDER

         The Court has been advised that the parties have reached an agreement in this case. The

  jury trial scheduled for December 2, 2019, is cancelled and this case is removed from the trial

  docket. All pending motions are denied as moot in light of the settlement.

         IT IS SO ORDERED this 15th day of November, 2019.




                                                        JAMES M. MOODY JR.
                                                        UNITED STATES DISTRICT JUDGE
